Case 2:14-cv-04633-KSH-CLW Document 189 Filed 11/05/19 Page 1 of 1 PageID: 10216

                                CHAITMAN LLP
                                 115 fairview road
                                frenchtown, Nj 08825
                                     (888) 759-1114
                                           TELEPHONE & FAX


                                                                      Helen Davis Chaitman
                                                                           hchaitman@chaitmanllp.com

                                                       November 5, 2019

  VIA CM/ECF
  The Honorable Katharine S. Hayden
  U.S. District Court for the District of New Jersey
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street, Courtroom 4C
  Newark, NJ 07101

           Re:    Spencer Savings Bank, S.L.A. v. Bank of America Corporation, et al.
                  Civil Action No. 14-CV-4633 (KSH)(CLW)

  Dear Judge Hayden:

          This firm is counsel to Spencer Savings Bank SLA in the above-referenced action. It has
  come to our attention that Spencer is represented by Pashman Stein Walder Hayden in a separate
  matter, the law firm at which Joseph A. Hayden, Jr. is a name partner.

          To the best of our knowledge, Mr. Hayden is unaware of Spencer as a client of the firm.
  He is not involved in any way in its representation. We are, however, disclosing to the Court and
  to all Defendants by copy of this letter so that the Court may treat it in the manner it sees fit.

                                                        Respectfully submitted,

                                                        /s/ Helen Davis Chaitman

                                                        Helen Davis Chaitman

  HDC:leb

  cc:    Via ECF and Email:
         Luke A. Connelly (lconnell@winston.com)
         Joanna C. Wade (jwade@winston.com)
         James S. Richter (jrichter@midlige-richter.com)
         Allen W. Burton (aburton@omm.com)




  {00043080 1 }
